Citation Nr: 1209963	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO. 10-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to February 1974.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the Veteran's increased initial rating issue for bilateral hearing loss. 

A VA audiology consult dated in August 2009 noted that VA audiology readings were conducted in which puretone thresholds revealed "moderately severe sensorineural hearing loss" and speech recognition ability of 92 percent in each ear. However, the exact puretone thresholds found in decibels at the appropriate frequencies were not listed in the VA consult. Since these puretone threshold readings are important for purposes of rating his hearing loss disability, VA puretone threshold readings at the appropriate frequencies from the August 2009 VA consult must be secured, if available. In addition, complete VA treatment records dated from September 2009 to the present must be associated with the claims file. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

As part of its duty to assist, VA should also secure any additional, relevant private treatment records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

A remand is also required for clarification of a February 2009 private audiology report. VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim. See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011). As part of this duty, if further clarification of certain evidence is essential for a proper appellate decision, the Board shall remand the case to the RO, specifying the action to be undertaken. See 38 C.F.R. § 19.9(a). In fact, the U. S. Court of Appeals for Veterans Claims (Court)  recently held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed. This duty should be undertaken when the burden on VA in obtaining this missing information is minimal. See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011). 

Clarification of the February 2009 private audiogram is required. The results of the February 2009 private audiogram were provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies. See Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board should not discount audiograms just because they are in graphical form and can remand uninterpreted audiograms for interpretation). In addition, it was unclear whether speech discrimination testing was conducted using the Maryland CNC test. See 38 C.F.R. § 4.85(a) (the controlled speech discrimination test administered by a state-licensed audiologist must be the Maryland CNC Test). Also, it was unclear whether puretone thresholds readings were conducted at the 3,000 Hertz frequency. Further clarification from the private audiologist of these discrepancies must be undertaken on remand. 

The Veteran must also be scheduled for a VA examination to rate the current severity of his service-connected bilateral hearing loss disability. His last evaluation for his bilateral hearing loss is dated in February 2009. The Veteran has implied that his bilateral hearing loss has continued to worsen since 2009, as he was issued hearing aids by VA after the February 2009 VA audiology examination. The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss disability. This VA examination should also include a statement as the effect of his hearing loss on the Veteran's occupational functioning and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his bilateral hearing loss disorder. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider the Veteran identifies.

(b) The records sought must include exact puretone thresholds found in decibels at the appropriate frequencies from the August 2009 VA consult, if available. In addition, all relevant VA records of hearing loss treatment dated from September 2009 to the present from the VA Medical Center (VAMC) in Columbia, South Carolina must be secured. 

(c) Contact the audiologist who conducted the February 2009 private audiogram for purposes of interpretation of the graphical audiogram. The audiologist must be asked (i) to provide exact numbers in decibels for the puretone thresholds for each ear at the appropriate frequencies (500, 1000, 2000, 3000, and 4000 Hertz); (ii) to clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (iii) to clarify whether puretone thresholds readings were conducted at the 3,000 Hertz frequency. 

(d) The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After securing any VA or private treatment records, schedule the Veteran for a VA examination by an appropriate clinician for the Veteran's bilateral hearing loss disorder. The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected bilateral hearing loss, its effect on his occupational and social functioning, and its impact on his daily activities.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

(c) The examiner must provide detailed findings for the audiological examination of the Veteran's bilateral hearing loss disability. The examiner must include audiometric testing and speech recognition testing using the Maryland CNC Test.

(d) The examiner must discuss the effect of his hearing loss on the Veteran's occupational functioning and daily activities. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

(e) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

3. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the increased initial rating claim for bilateral hearing loss. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


